DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Alford on 05 May 2021.
Please replace claim 127 with the following:
127. A robotic system comprising: 
a robotic mechanism configured to support and manipulate a tool; 
an image capture device configured to generate a captured image of the tool at a point-in-time; and 
a processor configured to: 

receive information of the captured image of the tool; 
determine an initial estimated position and orientation of the tool at the point-in-time from kinematic information provided at the point-in-time by one or more encoders coupled to the robotic mechanism; 
project the three-dimensional computer model of the tool onto the captured image of the tool according to the initial estimated position and orientation of the tool at the point-in-time, so as to position and orient the three-dimensional computer model of the tool at the initial estimated position and orientation of the tool at the point-in-time in reference to the captured image; and 
modify the position and orientation of the three-dimensional computer model of the tool, which is at the initial estimated position and orientation of the tool at the point-in-time, in reference to the captured image, until the three-dimensional computer model of the tool approximately overlays an image of the tool in the captured image, so as to generate a corrected estimated position and orientation of the tool at the point-in-time.

Reasons for Allowance
Claims 127-135 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 127-135 are allowed over the cited prior art because the examiner found that none of the cited prior art teach:
a robotic system comprising a processor configured to: 
generate a three-dimensional computer model of the tool using a computer aided design technique; 

project the three-dimensional computer model of the tool onto the captured image of the tool according to the initial estimated position and orientation of the tool at the point-in-time, so as to position and orient the three-dimensional computer model of the tool at the initial estimated position and orientation of the tool at the point-in-time in reference to the captured image; and 
modify the position and orientation of the three-dimensional computer model of the tool, which is at the initial estimated position and orientation of the tool at the point-in-time, in reference to the captured image, until the three-dimensional computer model of the tool approximately overlays an image of the tool in the captured image, so as to generate a corrected estimated position and orientation of the tool at the point-in-time.  
The best prior art found by the Examiner are:
Sutherland et al. (US2004/0111183) teaches a robotic system with two movable arms and an end effector that can operate a surgical tool and an image capture device that can generate a captured image of the surgical tool.  Sutherland further teaches a processor configured to generate a 3D model of the tool and determine an estimated position and orientation of the tool from kinematic information and projecting the computer model in the estimated position and orientation.  However, Sutherland does not teach projecting the 3D model onto the captured image of the tool according to the initial estimated position and orientation of the tool at the point-in-time, so as to position and orient the three-dimensional computer model of the tool at the initial estimated position and orientation of the tool at the point-in-time in reference to the captured image and modify the position and orientation of the three-dimensional computer model of the tool, which is at the initial estimated position and orientation of the tool at the point-in-time, in reference to the captured image, until the three-
Kienzle (US6697664) teaches projecting a tool cursor model onto the captured x-ray image.  However, Kienzle does not teach wherein the computer model is a three-dimensional computer model of the tool, generated using a computer aided design technique and modifying the position and orientation of the three-dimensional computer model of the tool, which is at the initial estimated position and orientation of the tool at the point-in-time, in reference to the captured image, until the three-dimensional computer model of the tool overlays an image of the tool in the captured image, so as to generate a corrected estimated position and orientation of the tool at the point-in-time.  
Coste-Maniere (US2007/0147707) teaches a robotics system wherein the position and orientation of a computer model are modified with respect to a captured image until the computer model approximately overlays the image.  However, Coste-Maniere does not teach wherein the model and images are of a surgical tool or instrument or is directed towards determining position and orientation of a surgical tool or instrument.  Coste-Maniere does not teach modifying the position and orientation of the three-dimensional computer model of the tool, which is at the initial estimated position and orientation of the tool at the point-in-time, in reference to the captured image, until the three-dimensional computer model of the tool overlays an image of the tool in the captured image, so as to generate a corrected estimated position and orientation of the tool at the point-in-time.
At a minimum, all three prior arts do not anticipate or render obvious alone, or in combination, modifying the position and orientation of the three-dimensional computer model of the tool, which is at the initial estimated position and orientation of the tool at the point-in-time, in reference to the captured image, until the three-dimensional computer model of the tool overlays an image of the tool in the captured image, so as to generate a corrected estimated position and orientation of the tool at the point-in-time.  Additionally, no additional references, or .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/            Examiner, Art Unit 3793 

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793